Citation Nr: 1646909	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 through September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's testimony was received during an August 2016 video conference hearing.  A transcript of that testimony is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his video conference hearing, the Veteran testified that he has undergone treatment for his acquired psychiatric disorder and his bilateral foot disorder at VA medical facilities in Mansfield, Ohio and Wade Park (Cleveland), Ohio.  Although he appeared to be uncertain as to the specific dates of treatment, he indicated to the best of his memory that treatment was ongoing through 2011.

Information in the record indicates that previous efforts by the RO to locate and obtain the Veteran's VA treatment records turned up only limited treatment records for treatment received by the Veteran at the VA medical facility in Brecksville, Ohio.  Indeed, those records make reference to findings noted during earlier treatment received by the Veteran at that facility in July 2009.  Also, the records indicate that the Veteran was scheduled to return to that facility for additional follow-up appointments.  Moreover, it is unclear from the record as to whether the RO made any attempts to locate records for treatment received by the Veteran at the VA medical facilities in Mansfield and Wade Park.  The Board observes that records obtained from the Social Security Administration (SSA) do include some VA treatment records from the VA facilities in Brecksville, Mansfield, and Wade Park.  Still, those records relate to treatment received by the Veteran only through June 2010.

Given the Veteran's hearing testimony, it is unclear as to whether the Veteran's complete medical file has been obtained from the VA medical facilities in Brecksville, Mansfield, and Wade Park.  Under the circumstances, VA is under an obligation to make inquiries with the aforementioned VA treatment facilities and to obtain all outstanding treatment records from those facilities.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran also testified that he has received private treatment for his claimed conditions at Mansfield General Hospital.  Information in the record indicates that VA has not made any attempts to date to obtain the Veteran's treatment records from that facility.  Again, the Board notes that some records from that facility were obtained from SSA; nonetheless, it is unclear as to whether those records are complete.  In addition to the foregoing, records from a mental health assessment conducted during VA treatment in August 2009 reflect that the Veteran reported previous mental health counseling and treatment for substance abuse at the Crossroads Center for Change in Mansfield, Ohio.  He recalled that he underwent such treatment 15 years prior (i.e., in 1994).  Again, there is no indication in the record that VA has made any efforts to locate the records from that facility.  VA must also undertake efforts to obtain the Veteran's treatment records from Mansfield General Hospital and Crossroads Center for Change.  38 C.F.R. § 3.159(c)(1) (2015).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify private and/or VA treatment providers who have rendered other treatment for his acquired psychiatric disorder and/or his bilateral foot disorder since his August 2016 video conference hearing.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Obtain the records for VA treatment received by the Veteran at the VA medical facilities in Mansfield, Ohio; Brecksville, Ohio; and Wade Park, Ohio.  Records obtained as a result of such efforts should be associated with the claims file.  Obtain any such records dated from 2000 to the present. 

3.  Obtain the records for private treatment received by the Veteran at Mansfield General Hospital, to include those dated in 2000 and 2003, and at Crossroads Center for Change (also in Mansfield, Ohio), to include those dated in 1994.  Mansfield General Hospital might be currently called MedCentral.

If such efforts yield negative results, a notation to that effect should be added to the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




